Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,853,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Alford on 08/03/2021.

The application has been amended as follows: 

Please amend claim 16, 23-27, and 56 as follows below.
Please cancel claim 22 without prejudice.




16. (Currently Amended)	A method for online services, the method comprising
	displaying a webpage of an online service; 
	receiving a user name associated with a user; 
	looking up user calibration parameters from a storage device based on the name of the user;
	receiving a token from the user, the received token associated with a neuro-mechanical fingerprint that uniquely identifies the user, wherein the neuro-mechanical fingerprint (NFP) is a multi-dimensional motion signal sensed in multiple dimensions from motion of a body part of the user;
	generating a number based on the token and the user calibration parameters; 
	determining a match percentage based on the generated number; 
	determining if the user is an authorized user by comparing the match percentage to an authorized user percentage; and
	
	based on the match percentage being greater than or equal to the authorized user percentage, allowing the user to access the online service.

17. (Original)	The method of claim 16, wherein
	the online service is a health care service to authenticate the user prior to access of electronic medical records associated with the user; and 


18. (Original)	The method of claim 17, wherein
	the electronic medical records are universal health records having a standardized format. 

19. (Original)	The method of claim 16, wherein
	the online service is a government online service; and
	the token associated with the neuro-mechanical fingerprint is date and time stamped to provide a current positive identification of the user. 

20. (Original)	The method of claim 19, wherein
	the online service is an online voting service.

21. (Original)	The method of claim 19, wherein
	the online service is an online testing service.








23. (Currently Amended)	The method of claim [[22]] 16, wherein
	the generated number is further generated based on a date and time stamp being within an expected range of date and time stamps. 

24. (Currently Amended)	The method of claim [[22]] 16, wherein
	the token is encrypted with an encryption code and the generating of the number further comprises
	prior to generating the number, decrypting the token based on the encryption code. 

25. (Currently Amended)	The method of claim 23, wherein
	the generated number is further generated based on a date and time stamp being within an expected range of date and time stamps. 

26. (Currently Amended)	The method of claim 24, wherein
based on a date and time stamp of the token being within an expected range of date and time stamps. 

27. (Currently Amended)	The method of claim [[22]] 16, further comprising:
	prior to receiving the token, storing the user calibration parameters in the storage device.  

28-35. (Cancelled) 
36-42. (Cancelled ) 
43-46. (Cancelled) 
47-55. (Cancelled) 

56. (Currently Amended)	A method of voting, the method comprising
	receiving a name and an address associated with a user;
	looking up user calibration parameters from a database in response the name and the address of the user;
	sensing motion of a body part of the user in multiple dimensions to generate a multi-dimensional motion signal;
	based on 
	evaluating the NFP of the user in response to the user calibration parameters to determine a maximum match percentage; 
based on 
	based on 

57. (Original)	The method of claim 56, further comprising:
prior to the receiving of the name and the address associated with the user, 
	generating the user calibration parameters; 
	associating the user name and street address of an authorized voter with the user calibration parameters; and
	storing into a database, the user calibration parameters associated with the user name and street address, without storing the NFP into the database. 

58. (Original)	The method of claim 56, wherein
	the motion of the body part is sensed with a multi-dimensional sensor. 

59. (Original)	The method of claim 58, wherein
	the multi-dimensional sensor is at least a two dimensional motion sensor and the multi-dimensional motion signal is at least a two dimensional motion signal.



Closest prior art Klein (US 2013/0191908) teaches “Methods including the steps of: unobtrusively collecting motion data from the mobile device during normal device usage by monitoring standard authorized-user interaction with the device, without any form of challenge or device-specified action; demarcating the motion data into user motion-sequences based on changes in a motion-state or an elapsed time-period without an occurrence of the changes, wherein the motion-state refers to a placement and speed of the mobile device at a point in time; calculating user motion-characteristics from the user motion-sequences; and generating a motion-repertoire from the user motion-characteristics, whereby the motion-repertoire enables unobtrusive recognition of the user. Preferably, the method further includes the step of: detecting unidentified motion-characteristics that are not associated with the motion-repertoire, thereby enabling unobtrusive recognition of unidentified usage.”   Additionally, Kapinos et al. (US 2015/0154394) teaches “activating, at an information handling device, an optical sensor; initiating, using a processor, an identification sequence; receiving, at the optical sensor, a sequence of user gesture input; determining if the sequence of user gesture input matches a predetermined sequence of user gesture input stored as training data, the determining comprising comparing, using the processor, data points derived from a three dimensional limb movement of the user gesture input with the stored training data; and providing an identification result.”  However, neither prior arts teaches all the element of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AN T NGUYEN/Primary Examiner, Art Unit 2683